PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/808,174
Filing Date: 3 Mar 2020
Appellant(s): International Business Machines Corporation



__________________
Dominic M. Kotab
Reg. No. 42,762
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 06 June 2022 appealing from the Office Action mailed 24 February 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 February 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues on pages 8-9 “ Appellant respectfully submits that the rejection of claim 1 warrants withdrawal because the present record fails to teach or suggest various limitations of claim 1…Claim 1 is clear: both instances of “second key” refer to the same key. In sharp contrast, the “second authentication factor” of Howe 0048 is not the same thing as Howe’s “key encryption key” (cited to show Appellant’s second key). Thus, the rejection’s use of two different things to allegedly show separate instances of the same claimed “second key” is in error. Rather, the rejection would have to show generation of the claimed media encryption key using Howe’s first data encryption key and Howe’s key encryption key (as relied upon in the rejection to meet the claimed first and second keys). But by Howe’s own language, this is not the case. Id. In addition, nowhere in the cited paragraphs does Howe teach or suggest using multiple keys to generate an encryption key. For example, the rejection fails to show that Howe’s second authentication factor is a key at all. Accordingly, Howe does not teach or suggest the claimed. The addition of Kim does not rectify these deficiencies. Appellant therefore respectfully submits that the art of record neither teaches nor suggests the claimed inventive embodiments. Withdrawal of the rejections and allowance of all claims is respectfully requested.”
In response, Howe discloses a first data encryption key W_DEK1 [first key] that is stored in the storage medium of the device and a key encryption key KEK1 [second key] that is received from the host system. The first data encryption key W_DEK1 is unwrapped using the key encryption key KEK1 to generate an intermediary key and a second data encryption key DEK2 [media encryption key] is generated based on the intermediary key and a second authentication factor (Howe, page 4, paragraphs 0043-0046 & 0048). Based on broadest reasonable interpretation, the claim limitations do not require or limit generation of the media encryption key solely based on the use of the first key and the second key. Appellant argues, Howe does not use multiple keys to generate an encryption key. However, the second data encryption key is generated using a second authentication factor and the intermediary key. In order to generate the intermediary key, the key KEK1 [second key] is needed to unwrap the key W_DEK1 [first key]. Therefore, both the key KEK1 [second key] and key W_DEK1 [first key] are used in the process of generating the second data encryption key [media encryption key]. 

Appellant argues on pages 9-18, Groups 2-11; similar arguments as Group 1, “Claim 1 is clear: both instances of “second key” refer to the same key. In sharp contrast, the “second authentication factor” of Howe 0048 is not the same thing as Howe’s “key encryption key” (cited to show Appellant’s second key). Thus, the rejection’s use of two different things to allegedly show separate instances of the same claimed “second key” is in error. Rather, the rejection would have to show generation of the claimed media encryption key using Howe’s first data encryption key and Howe’s key encryption key (as relied upon in the rejection to meet the claimed first and second keys). But by Howe’s own language, this is not the case Id. In addition, nowhere in the cited paragraphs does Howe teach or suggest using multiple keys to generate an encryption key. For example, the rejection fails to show that Howe’s second authentication factor is a key at all. Accordingly, Howe does not teach or suggest the claimed. The addition of Kim does not rectify these deficiencies. Appellant therefore respectfully submits that the art of record neither teaches nor suggests the claimed inventive embodiments. Withdrawal of the rejections and allowance of all claims is respectfully requested.”
In response, the Examiner has shown above, how HOWE teaches the argued claim limitations and therefore the same response for Group 1 applies to Groups 2-11.

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437                                                                                                                                                                                                        
Conferees:
/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437    
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437                                                                                                                                                                                                        
                 
                                                                                                                                                                                   
(3) Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.